Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 12/14/2020 has been entered. Claims 7, 9, 15 and 20 have been canceled. Claims 1-6, 8, 10-14 and 16-19 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-14 and 16-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 8, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20120106808 A1) in view of Nishimura et al. (US 20060215887 A1).
Regarding claim 1, Morioka teaches a display device (device of Fig. 4), comprising: 
a display unit (authentication results outputting section 308 may be an output device such as a display, a speaker, a printer, or the like, see [0057]) comprising a plurality of pixel units (Number of pixels is on the vertical axis, see [0057]) and a fingerprint recognition unit (e.g. fingerprint input device 301 of Fig. 3) for generating first fingerprint data (e.g. fingerprint image data) related to a fingerprint (The fingerprint input device 301 scans or images the fingerprint of a finger that is pushed against the 
a fingerprint sensing unit (image correction portion judgment section 609) for extracting a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the fingerprint, see [0094]) to generate second fingerprint data (This Sobel operator is applied to each pixel of the fingerprint image data. Pixels, at which the X component fx of the Sobel operator computed thereby is the maximum or the minimum within several pixels, are judged to be edges of mountain portions and valley portions of the fingerprint, and the addresses of the pixels that are edges are stored, see [0096] and Fig. 8), for generating representative data (e.g. representation of F(x) in Fig. 9) based on the plurality of maxima of the second fingerprint data (Next, in step 702, a black line length L in the X direction is computed from address fmax at which fx is the maximum and address fmin at which fx is the minimum, among the stored pixel addresses of the edges, see [0097]).
However, Morioka does not teach  converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.
In an analogous art, Nishimura teaches for converting the representative data to luminance data of each of the pixel units (A/D converter 207 receives an image signal output from amplifier 204, converts the received signal to digital data, or binary data based on a level in brightness, and outputs  and a timing control unit (e.g. CPU 103 of Fig. 2) for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units (An image is determined in quality by CPU 103 counting the number of black pixels present in an image represented by image data 208 picked up at S903 and stored in main memory 106. If CPU 103 determines that the total number of black pixels occupies for example at least 75% of the total number of all of the pixels of the image, the image is too dark for the comparison process and accordingly CPU 103 proceeds to S905, see [0070] and at S905 CPU 103 increases the total number of white pixels of image data 208 (or increases the picked up image's level in brightness). More specifically, amplifier 204 has the current gain increased in level by 1 db by incrementing gain counter 114 in value by one, see [0071]), wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data (Outputting to variable resistor 206 gain control signal 205 thus set in level, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].


Regarding claim 2, Morioka as modified by Nishimura teaches the display device of claim 1, wherein the first fingerprint data includes a plurality of digital values (For each of the rectangular images 

Regarding claim 3, Morioka as modified by Nishimura teaches display device of claim 2, wherein the plurality of digital values corresponds to a preset region in the fingerprint (For each of the rectangular images generated by the division, the spectral data generation section 303 generates spectral data by digitizing information such as the directions of the ridges of the fingerprint, the frequency that expresses the number of ridges with respect to a unit length, and the like, see Morioka [0051]), the fingerprint sensing unit selects the plurality of maxima from the plurality of digital values to generate the second fingerprint data, and the maxima are local maximum values of the plurality of digital values (Pixels, at which the X component fx of the Sobel operator computed thereby is the maximum or the minimum within several pixels, are judged to be edges of mountain portions and valley portions of the fingerprint, and the addresses of the pixels that are edges are stored, see Morioka [0096]).

Regarding claim 4, Morioka as modified by Nishimura teaches the display device of claim 1, further comprising: a plurality of data lines (e.g. connection 205, 208 of Nishimura Fig. 1); and a data driving unit electrically connected to the plurality of pixel units through the plurality of data lines (Nishimura Fig. 1 depicts that the CPU is connected to the data 208, 205 and the display 104), wherein the data driving unit generates the data signal based on the compensation data and provides the data signal to the fingerprint recognition unit (As such, the level of the voltage supplied from constant voltage source VCC via input terminal 510 to LED 503, i.e., that of a forward current supplied to LED 503, 
Regarding claim 5, Morioka as modified by Nishimura teaches the display device of claim 1, and Nishimura further teaches wherein the fingerprint sensing unit includes a light sensor for detecting an amount of reflected light, and the reflected light is resulted from reflection of light emitted from the plurality of pixel units (LED 503 emits light, which is turn received by and enters prism 500, and illuminates the finger placed on pickup surface 501, see Nishimura [0057]).

Regarding claim 8, Morioka as modified by Nishimura teaches the display device of claim 1, wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark region, i.e., a black line, starts from the pixel of the coordinate fmin that is the minimum value, and the region of the black line ends at the pixel of the coordinate fmax that is the maximum value. This region from coordinate fmin to coordinate fmax can be discriminated to be a black line in the X direction that corresponds to a mountain portion of the fingerprint. A length L of this black line in the X direction can be computed by L=fmax-fmin as shown in FIG. 9 as well, see Morioka [0100]).
Regarding claim 10, Morioka as modified by Nishimura teaches the display device of claim 1, wherein the timing control unit compares the luminance data with a degree of deterioration of the display unit to generate the compensation data (In step 1004, the pixel values of the pixels of the region specified by the acquired correction portion information are multiplied by the correction coefficient k determined in step 1002, so as to carry out image correction of that region, and processing ends, see Morioka [0112]).

 Regarding claim 11, Morioka teaches a display device (device of Fig. 6), comprising: 

a fingerprint recognition unit (e.g. fingerprint input device 301 of Fig. 3) for generating first fingerprint data (e.g. fingerprint image data) related to a fingerprint based on light emitted from the plurality of pixel units (The fingerprint input device 301 scans or images the fingerprint of a finger that is pushed against the sensor portion, and acquires fingerprint image data such as shown in the lower portion of FIG. 2. The fingerprint image data acquired by the fingerprint input device 301 is stored in a fingerprint image storage section 302, see [0046-0047]); 
a fingerprint sensing unit (image correction portion judgment section 609) for extracting a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the fingerprint, see [0094]) to generate second fingerprint data (This Sobel operator is applied to each pixel of the fingerprint image data. Pixels, at which the X component fx of the Sobel operator computed thereby is the maximum or the minimum within several pixels, are judged to be edges of mountain portions and valley portions of the fingerprint, and the addresses of the pixels that are edges are stored, see [0096] and Fig. 8), for generating representative data (e.g. representation of F(x) in Fig. 9) based on the plurality of maxima of the second fingerprint data (Next, in step 702, a black line length L in the X direction is computed from address fmax at which fx is the maximum and address fmin at which fx is the minimum, among the stored pixel addresses of the edges, see [0097]).
 However, Morioka does not teach  for converting the representative data to luminance data of each of the pixel units; a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units, a plurality of data lines; generated based on the compensation data from the data driving unit.
In an analogous art, Nishimura teaches for converting the representative data to luminance data of each of the pixel units (A/D converter 207 receives an image signal output from amplifier 204, converts the received signal to digital data, or binary data based on a level in brightness, and outputs the obtained, converted data as image data 208 to CPU 103. The digital data output from A/D converter 207 is data indicating a level in brightness of each pixel of a fingerprint image. Thus fingerprint pickup 101 can pick up a gray-scale image, see [0046]), and a timing control unit (e.g. CPU 103 of Fig. 2) for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units (An image is determined in quality by CPU 103 counting the number of black pixels present in an image represented by image data 208 picked up at S903 and stored in main memory 106. If CPU 103 determines that the total number of black pixels occupies for example at least 75% of the total number of all of the pixels of the image, the image is too dark for the comparison process and accordingly CPU 103 proceeds to S905, see [0070] and at S905 CPU 103 increases the total number of white pixels of image data 208 (or increases the picked up image's level in brightness). More specifically, amplifier 204 has the current gain increased in level by 1 db by incrementing gain counter 114 in value by one, see [0071]), a plurality of data lines (e.g. connection 205, 208 of Nishimura Fig. 1); and a data driving unit electrically connected to the plurality of pixel units through the plurality of data lines (Nishimura Fig. 1 depicts that the CPU is connected to the data 208, 205 and the display 104), wherein the fingerprint recognition unit is configured to receive a plurality of data signals generated based on the compensation data from the data driving unit As such, the level of the voltage supplied from constant voltage source VCC via input terminal 510 to LED 503, i.e., that of a forward current 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].

Regarding claim 12, Morioka as modified by Nishimura teaches the display device of claim 11 wherein the first fingerprint data includes a plurality of digital values associated with a preset region in the fingerprint (For each of the rectangular images generated by the division, the spectral data generation section 303 generates spectral data by digitizing information such as the directions of the ridges of the fingerprint, the frequency that expresses the number of ridges with respect to a unit length, and the like, see Morioka [0051]).

Regarding claim 13, Morioka as modified by Nishimura teaches the display device of claim 11, and Nishimura further teaches wherein the fingerprint sensing unit includes a light sensor for detecting an amount of reflected light, and the reflected light is resulted from reflection of light emitted from the plurality of pixel units (LED 503 emits light, which is turn received by and enters prism 500, and illuminates the finger placed on pickup surface 501, see Nishimura [0057]).

Regarding claim 14, Morioka as modified by Nishimura teaches the display device of claim 11, wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark 

Regarding claim 16, Morioka teaches a method of operating a display device (method of Fig. 7), the display device comprising a fingerprint recognition unit (e.g. fingerprint input device 601) and a plurality of pixel units (the number of pixels is on the vertical axis, see [0057]), the method comprising: 
recognizing, using the fingerprint recognition unit, a fingerprint to generate first fingerprint data (The fingerprint input device 301 scans or images the fingerprint of a finger that is pushed against the sensor portion, and acquires fingerprint image data such as shown in the lower portion of FIG. 2. The fingerprint image data acquired by the fingerprint input device 301 is stored in a fingerprint image storage section 302, see [0046-0047]); 
extracting a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the fingerprint, see [0094]) to generate second fingerprint data (This Sobel operator is applied to each pixel of the fingerprint image data. Pixels, at which the X component fx of the Sobel operator computed thereby is the maximum or the minimum within several pixels, are judged to be edges of mountain portions and valley portions of the fingerprint, and the addresses of the pixels that are edges are stored, see [0096] and Fig. 8); 
generating representative data (e.g. representation of F(x) in Fig. 9) based on the plurality of maxima of the second fingerprint data (Next, in step 702, a black line length L in the X direction is computed from address fmax at which fx is the maximum and address fmin at which fx is the minimum, among the stored pixel addresses of the edges, see [0097]). 
However, Morioka does not teach for converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.
In an analogous art, Nishimura teaches for converting the representative data to luminance data of each of the pixel units (A/D converter 207 receives an image signal output from amplifier 204, converts the received signal to digital data, or binary data based on a level in brightness, and outputs the obtained, converted data as image data 208 to CPU 103. The digital data output from A/D converter 207 is data indicating a level in brightness of each pixel of a fingerprint image. Thus fingerprint pickup 101 can pick up a gray-scale image, see [0046]), and a timing control unit (e.g. CPU 103 of Fig. 2) for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by comparing the luminance data of each of the pixel units with a previously stored initial luminance value of each of the pixel units (An image is determined in quality by CPU 103 counting the number of black pixels present in an image represented by image data 208 picked up at S903 and stored in main memory 106. If CPU 103 determines that the total number of black pixels occupies for example at least 75% of the total number of all of the pixels of the image, the image is too dark for the comparison process and accordingly CPU 103 proceeds to S905, see [0070] and at S905 CPU 103 increases the total number of white pixels of image data 208 (or increases the picked up image's level in brightness). More generated based on the compensation data (Outputting to variable resistor 206 gain control signal 205 thus set in level, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].
Regarding claim 17, Morioka as modified by Nishimura teaches the method of claim 16, and Nishimura further teaches further comprising: providing the data signal to the fingerprint recognition unit (Outputting to variable resistor 206 gain control signal 205 thus set in level, see Nishimura [0071]).
Regarding claim 19, Morioka as modified by Nishimura teaches the method of claim 16, wherein the generating the luminance data includes: wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark region, i.e., a black line, starts from the pixel of the coordinate fmin that is the minimum value, and the region of the black line ends at the pixel of the coordinate fmax that is the maximum value. This region from coordinate fmin to coordinate fmax can be discriminated to be a black line in the X direction that corresponds to a mountain portion of the fingerprint. A length L of this black line in the X direction can be computed by L=fmax-fmin as shown in FIG. 9 as well, see Morioka [0100]).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Nishimura and further in view of Yamazaki et al. (US 20130301124 A1).

However, Morioka and Nishimura do not clearly teach measuring an amount of the emitted light reflected by the user's finger.
In an analogous field of endeavor, Yamazaki teaches measuring an amount of the emitted light reflected by the user's finger (Specifically, the optical path length in a resonator can be obtained by measuring an intensity ratio of reflected light to incident light with a spectrophotometer, see [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint of Morioka and the display of Nishimura with the display device of Yamazaki to provide a display device that can display an image which causes a viewer less strain associated with viewing and gives as suggested, see Yamazaki [0012].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Nishimura and further in view of Shigeta (US 20030147550 A1).
Regarding claim 6, Morioka as modified by Nishimura teaches the display device of claim 5.
However, Morioka and Nishimura do not teach wherein the fingerprint sensing unit further includes a light converter for converting a wavelength of the reflected light.
In an analogous art, Shigeta teaches wherein the fingerprint sensing unit further includes a light converter for converting a wavelength of the reflected light (The sensor 6 then converts the reflected light into electrical signals, see Shigeta [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint of Morioka and the display of Nishimura  with the fingerprint device of Shigeta to provide to provide an image input apparatus, .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinzaki et al. (US 7020308 B1) discloses a personal authentication system using biometrics information, which identifies or authenticates an individual by verifying to-be-verified biometrics characteristic data against previously registered biometrics characteristic data. The system includes a biometrics information inputting section having a function to acquire the to-be-verified biometrics information; a biometrics information converting section converting said to-be-verified biometrics information, acquired through said biometrics information inputting section, into a state to be acquired on a predetermined acquisition condition, said predetermined acquisition condition being a same condition under which the registered biometric information was acquired.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  









Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641